DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

        Preliminary Claim Amendments
2.	The claim amendment filed May 19, 2019 has been entered. Claims 13-14, 23, and 25 have been currently amended.  Claims 19, 22, 24, 27-30, 35-38 and 40-48 have been cancelled. Claim 49 was newly added. Claims 1-18, 20-21, 23, 25-26, 31-34, 39 and 49 are under consideration in this Office Action. 

Election/Restrictions
3.	 Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which
are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to
elect a single invention to which the claims must be restricted.
	I) Claims 1-18, 20-21, 23, 25 and 49 are drawn to a method of detecting the presence of one or more types of cell in a sample comprising: a)    providing one or more types of viruses, wherein each of said one or more types of viruses bind to one or more specific types of receptor of said one or more types of cell if present in said sample to form complexes of virus and cell; b)    contacting said sample suspected of comprising said cell with said one or more types of viruses, wherein said one or more 

	II) Claims 26, 31-34 and 39 are drawn to a method of detecting one or more bactericide or bacteriostatic agent resistant bacteria in a sample wherein any change of said one or more compounds is indicative of the presence or absence of one or more types of bacteriophage infected bacteria in said sample mixture, and wherein the presence or absence of one or more types of bacteriophage infected bacteria in said sample mixture is indicative of the presence or absence of one or more types of bactericide or bacteriostatic agent resistant bacteria in said second sample.




Election of Species
4.	This application contains claims directed to the following patentably distinct species.  Claims 4-6, 10-16 and 20-21 are all drawn to the second set of one or more compounds. 
 If group I, is selected, Applicant should also elect a specific species regarding the second set of one or more compounds. The grouping of species include
 A) Claims 4-6, 18, 23 and 25;
B) Claim 10;
C) Claim 11;
D) Claim 12;
E) Claim 13;
F) Claim 14-16;
G) Claim 20; or
H) Claim 21.
The species are independent or distinct because each group is drawn to a different and unrelated second set of one or more compounds. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 1-3, 7-9, 17 and 18 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each group of 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

5. 	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. The claims are not novel over Gaisford et al., (WO 2008/064241) in view of Jones et al., (WO 2014/124046).

Gaisford et al.,  discloses a method of detecting the presence of one or more types of cell in a sample (a method to rapidly identify bacteria in a sample, Pg. 3, Ln. 14) comprising: a) providing one or more types of viruses, wherein each of said one or more types of viruses (using highly specific bacteriophage binding, Pg. 3, Ln. 15) bind to one or more specific types of receptor of said one or more types of cell if present in said sample to form complexes of virus and cell (Bacteriophage (phage) are naturally occurring viruses that infect and replicate in bacteria. The initial stage in this process is binding of the phage to bacterial cell surface receptors. This binding can be very specific, depending on the isolate of phage used, Pg. 3, Lns. 16-19); b) contacting said sample suspected of comprising said cell with said one or more types of viruses, wherein said one or more types of virus form complexes with said one or more types of cell if present in said sample (forming a sample containing the antibiotic, the bacteria, 
Gaisford et al., fail to explicitly disclose c) contacting said one or more types of viruses with a first set of one or more compounds to generate one or more types of viruses comprising a nucleic acid comprising said first compound; d) contacting said one or more types of cell with a second set of one or more compounds, wherein said second set of one or more compounds preferentially interacts with one or more components of said one or more types of cell in the presence of said one or more types of viruses; e) detecting said complexes by detecting said second set of one or more compounds or modifications of said second set of one or more compounds by said one or more types of cell, wherein said complexes are indicative of the presence of said one or more types of cell in said sample.

Jones et al.,  is in the field of affinity-based partition assay for detection of target molecules (Title) and teaches c) contacting said one or more types of viruses with a first set of one or more compounds to generate one or more types of viruses comprising a nucleic acid comprising said first compound (incubating a sample in a mixture with at least a first probe linked to a first label and a second probe linked to a second label, wherein the first probe specifically binds the first target molecule, if present, and the second probe specifically binds the second target molecule, Para. [0006]); d) contacting said one or more types of ceil with a second set of one or more compounds, wherein said second set of one or more compounds preferentially interacts with one or more components of said one or more types of cell in the presence of said one or more 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the bacteriophage detection of Gaisford et al.,  with the labeling probe of Jones et al., . The motivation for doing so would have been for improved precision of quantification and low end sensitivity (Jones et al., Para. [0003]).
The main invention in this application lacks novelty and/or an inventive step, therefore the other claims are not so linked by a special technical feature within the meaning of PCT Rule 13.2 so as to form a single inventive concept. Inasmuch as, the technical feature does not define a contribution over the art, it is not "special" within the meaning of PCT Rule 13.2. Consequently, Groups I and II lack unity of invention.


REQUIREMENT FOR UNITY OF INVENTION
6. 	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
7.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a group to be examined even though the requirement may be traversed (37 CFR 1.143). An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.


WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF

INVENTIONS

8. 	As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(1)    A product and a process specially adapted for the manufacture of said product; or
(2)    A product and process of use of said product; or
(3)    A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)    A process and an apparatus or means specifically designed for carrying out the said process; or
(5)    A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475I.


The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species, which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


11.	Furthermore, there is prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JANA A HINES/Primary Examiner, Art Unit 1645